            Case 3:18-cv-01114-MPS Document 65-7 Filed 11/20/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

PENNSYLVANIA HIGHER EDUCATION
ASSISTANCE AGENCY,                                    : CIVIL ACTION
                                                      •
                              Plaintiff,              : NO. 3:18-CV-01114-MPS

                      v   .

JORGE L. PEREZ, COMMISSIONER OF
THE CONNECTICUT DEPARTMENT OF
BANKING, THE CONNECTICUT
DEPARTMENT OF BANKING, BETSY
DEVOS, SECRETARY OF THE UNITED
STATES DEPARTMENT OF EDUCATION,
and THE UNITED STATES DEPARTMENT
OF EDUCATION,

                              Defendants.


                   AFFIDAVIT OF JAMES J. JARECKI, ESQ.
       IN SUPPORT OF PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT

       Under penalty of perjury, I, James J. Jarecki, Esq., hereby affirm as follows:

       1.      I am Associate Chief Counsel for plaintiff Pennsylvania Higher Education

Assistance Agency ("PHEAA"). I submit this affidavit in support of PHEAA's Motion for

Summary Judgment.

       2.      Attached hereto as Exhibit A is a true and correct copy of PHEAA's contract with

the U.S. Department of Education ("Education"), under which PHEAA services loans owned by

Education and issued through the William D. Ford Federal Direct Loan Program, 20 U.S.C.

§§ 1087a et seq. ("Direct Loans," or the "Direct Loan Program").

       3.      Attached hereto as Exhibit B is a true and correct copy of email correspondence

between myself and Mark LaVia, Soo Kang, Karen Mahon, and Lisa Tessitore of Education,

dated November 7, 2017.
            Case 3:18-cv-01114-MPS Document 65-7 Filed 11/20/19 Page 2 of 2



       4.      PHEAA currently services federal and private student loans for approximately

85,000 borrowers residing in the State of Connecticut. Approximately 78,000 of those borrowers

have federal student loans owned by Education.

       I affirm under penalty of perjury and the laws of the United States of America that the

foregoing is true and correct.



       Dated: November A, 2019




                                              2
